UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7023


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL RANKINS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. Louise W. Flanagan, District Judge. (2:14-cr-00003-FL-1)


Submitted: November 18, 2021                                Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Rankins, Appellant Pro Se. David A. Bragdon, Lucy Partain Brown, Jennifer P.
May-Parker, Assistant United States Attorneys, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Rankins appeals the district court’s order denying relief on his amended 18

U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no

abuse of discretion. See United States v. Kibble, 992 F.3d 326, 329-31 (4th Cir. 2021)

(providing standard of review and outlining steps for evaluating compassionate release

motions), cert. denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021). Accordingly,

we affirm the district court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2